Citation Nr: 1034614	
Decision Date: 09/15/10    Archive Date: 09/21/10

DOCKET NO.  06-15 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a claimed right hip 
disorder.

2.  Entitlement to service connection for a claimed left ankle 
disorder.

3.  Entitlement to service connection for claimed genital herpes.

4.  Entitlement to service connection for claimed syringoma.

5.  Entitlement to service connection for claimed teeth and gum 
disorders for the purpose of dental treatment.

6.  Entitlement to an increased, initial rating in excess of 30 
percent for the service-connected sinusitis.

7.  Entitlement to an increased, initial rating in excess of 10 
percent for the service-connected lumbar strain with moderate 
degenerative desiccation and bulging at L5-S1.  

8.  Entitlement to an increased, initial rating in excess of 10 
percent for the service-connected residuals of a baker baker's 
cyst and status post ACL repair of the left knee.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The Veteran served on active duty from October 1983 to October 
2003.

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from January and August 2005 rating decisions by the RO 
that, in pertinent part, granted service connection for 
sinusitis, a lumbar disorder and a left knee condition.

During the course of the appeal, the initial noncompensable 
ratings assigned for the service-connected sinusitis, the low 
back disorder and the right knee disability were increased to 
their current ratings by rating decisions in April 2006 and 
January 2007.  

In November 2006, the Veteran testified at a hearing before a 
Hearing Officer.  A transcript of this hearing is associated with 
the claims file.  He also requested a Board hearing, but withdrew 
this in April 2007.

The Veteran also perfected an appeal as to the denial of service 
connection for a cervical spine disorder.  In a January 2008 
rating decision, the RO granted service connection for a cervical 
spine disability.  Hence, this matter is no longer before the 
Board for consideration.

The  issues of service connection for disabilities of the right 
middle finger and wrist have been reasonably raised by the 
record, but have not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction and refers them to the AOJ for appropriate action.  

The issues of service connection for a left ankle disorder and 
syringoma and initial increased ratings for the service-connected 
sinusitis, left knee and low back disabilities are addressed in 
the REMAND portion of this document and are being remanded to the 
RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  The currently demonstrated right hip bursitis is shown as 
likely as not to have had its clinical onset during the Veteran's 
extensive period of active service.

2.  The currently demonstrated genital herpes is shown as likely 
as not to have had its clinical onset during the Veteran's 
extensive period of active service.

3.  The Veteran applied for service connection for dental 
conditions within 180 days of his separation from service, but 
was not afforded a dental examination or treatment within 90 days 
of his separation from service.  

4.  Teeth numbered 3, 4, 11, 14, 15, 20 and 31 were treated more 
than 180 days after service entry.

5.  The Veteran has experienced no loss of teeth due to loss of 
substance of the body of the maxilla or mandible or bone loss due 
to trauma.



CONCLUSIONS OF LAW

1.  By extending the benefit of the doubt to the Veteran, his 
disability manifested by right hip bursitis is due to disease or 
injury that was incurred in active service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2009).

2.  By extending the benefit of the doubt to the Veteran, his 
disability manifested by genital herpes is due to disease or 
injury that was incurred in active service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2009).

3.  The criteria for one time dental treatment for teeth numbered 
3, 4, 11, 14, 15, 20 and 31 are met.  38 U.S.C.A. § 1712 (West 
2002 & Supp. 2009); 38 C.F.R. § 3.381, 17.161(b) (2009).

4.  A compensable dental condition was not incurred in or 
aggravated by active service.  38 U.S.C.A. § 1712 (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.381 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

VCAA applies to the instant claims.  Upon receipt of a complete 
or substantially complete application for benefits, VA is 
required to notify the claimant of any information, and any 
medical or lay evidence, that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

Proper VCAA notice must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide. 38 C.F.R. § 3.159(b)(1) 
(including as amended effective on May 30, 2008, 73 Fed. Reg. 
23353 (Apr. 30, 2008)).  

VCAA notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
U.S. Court of Appeals for Veterans Claims (Court) held that the 
notice requirements of the VCAA applied to all five elements of a 
service connection claim (i.e., to include the rating assigned 
and the effective date of award).  

To the extent that the actions taken hereinbelow regarding right 
hip bursitis and genital herpes are favorable to the Veteran, 
further discussion of VCAA is not required at this time.

The June 2004 pre-decisional letter provided the Veteran with 
notice of VA's duties to notify and assist him in the development 
of his claim consistent with the laws and regulations outlined 
above.  

In this regard, the letters informed him of the evidence and 
information necessary to substantiate his claim, the information 
required of him to enable VA to obtain evidence in support of his 
claim, and the assistance that VA would provide to obtain 
information and evidence in support of his claim.  In March 2006, 
he was also given general notice regarding disability ratings and 
effective dates of awards.  

The Veteran's service treatment records are associated with his 
claims file, and VA has obtained all pertinent/identified records 
that could be obtained.  The Board also finds that no additional 
RO action to further develop the record is warranted.  VA's duty 
to assist is met.   


Analysis

 Service Connection

Applicable law provides that service connection will be granted 
if it is shown that the Veteran suffers from disability resulting 
from an injury suffered or disease contracted in line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or air 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

That an injury or disease occurred in service alone is not 
enough; there must be chronic disability resulting from that 
injury.  If there is no showing of a resulting chronic condition 
during service, then a showing of continuity of symptomatology 
after service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  

Service connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease or injury was 
incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disability, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  

The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin v. 
West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of a matter, the benefit of the doubt in resolving 
each such issue shall be given to the claimant.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

Although the Board has an obligation to provide adequate reasons 
and bases supporting this decision, there is no requirement that 
the evidence submitted by the Veteran or obtained on his behalf 
be discussed in detail.  

Rather, the Board's analysis below will focus specifically on 
what evidence is relevant to the particular claim, and what the 
evidence in the claims file shows, or fails to show, with respect 
to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 
(2000).


Right Hip Bursitis

The Veteran contends that he has a current right hip disorder 
related to his active military service.

The service treatment records show that the Veteran was seen in 
September 2002 by a physical therapist who noted that indicates 
his hips were not aligned.  An October 2002 record notes that the 
Veteran was given a lift for a leg length discrepancy.  

His September 2003 retirement physical examination did not note 
the presence of any right hip abnormality; however, on his 
medical history report he indicated that he had been given a heel 
insert for his hip and was told his hips were not aligned.

On July 2004 VA examination, the Veteran complained of having 
constant pain in his right hip.  The X-ray studies of the right 
hip were normal.  The diagnosis was that of chronic right hip 
pain secondary to poor alignment.

The treatment records from October 2004 to March 2005 continue to 
note complaints of right hip pain.  In October 2004, the Veteran 
reported a history of bursitis in service, but the current 
evaluation found no trochanteric tenderness.  

At a July 2005 VA examination, the Veteran reported that he first 
noticed having right hip pain in 1997; he was given Motrin and 
the pain resolved within the week.  There was no recurrence of 
right hip pain until 2002 when he had martial arts training that 
resulted in being thrown down on his hip.  The pain continued 
through 2003 and occasionally radiated to the side of the leg.  

The diagnosis was that of trochanteric bursitis that clearly 
developed from martial arts training and was related to service.

In November 2006, the Veteran provided testimony similar to what 
he reported on the 2005 examination except he stated that his hip 
pain had been continuous since 1997.  He added that the pain 
worsened during the martial arts training.

Accordingly, by extending the benefit of the doubt to the 
Veteran, service connection for right hip bursitis is warranted.  


Genital Herpes

In November 2006, the Veteran testified that he was first 
diagnosed with genital herpes in 1984, but had all references to 
the disease removed from his service records so that he could be 
assigned recruiting duty.  He also received private treatment 
while in service.

Although his service treatment records do not contain a diagnosis 
of genital herpes, the private treatment records in April 2003 
show that he had had a breakout after 11/2 years.

The postservice VA treatment records reflect the Veteran was 
prescribed medication for genital herpes and a July 2004 VA 
examiner diagnosed genital herpes.

Although the initial diagnosis of genital herpes in service is 
not of record, the Veteran is competent to state when the 
disorder was first diagnosed.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992); see also Jandreau v. Nicholson, 492 F. 3d 
1372 (Fed. Cir. 2007).  

There is no basis to find that his statements are not credible.  
Moreover, the evidence shows that, as likely as not, he initially 
manifested the disease process during service and continued to be 
treated for it after service.  In resolving all reasonable doubt 
in the Veteran's favor, service connection for genital herpes is 
warranted.

Under the "benefit-of-the-doubt" rule, where there exists "an 
approximate balance of positive and negative evidence regarding 
the merits of an issue material to the determination of the 
matter," the veteran shall prevail upon the issue.  Ashley v. 
Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 
Vet. App. 204, 206-207 (1994).


Dental

Disabilities of the teeth and gums, including treatable carious 
teeth, replaceable missing teeth, periodontal disease, and 
Vincent's stomatitis are not disabling conditions, and may be 
service connected solely for the purpose of determining 
entitlement to dental examination or outpatient treatment.  38 
CFR § 3.381(a).

Dental disabilities which may be awarded compensable disability 
ratings are now set forth under 38 C.F.R. § 4.150 (2009).  These 
disabilities include chronic osteomyelitis or osteoradionecrosis 
of the maxilla or mandible, loss of the mandible or maxilla, 
nonunion or malunion of the mandible or maxilla, limited 
temporomandibular motion, loss of the ramus, loss of the 
condyloid or coronoid processes, loss of the hard palate, loss of 
teeth due to the loss of substance of the body of the maxilla or 
mandible and where the lost masticatory surface cannot be 
restored by suitable prosthesis, when the bone loss is a result 
of trauma or disease but not the result of periodontal disease.  
38 C.F.R. § 4.150, Diagnostic Codes 9900-9916 (2009).

The Veteran's October 1983 enlistment dental examination reflects 
that teeth numbered 1, 13, 16, 17 and 32 were either impacted or 
missing; teeth numbered 2, 3, 25, 19, 30 and 31 had fillings; and 
tooth numbered 18 had caries.  Within the first 180 days of 
service, in December 1983, tooth number 18 was filled.

In September 1985, the Veteran underwent a root canal procedure 
for tooth numbered 4.  In June 1986, tooth numbered 11 was 
filled.  In January 1987, teeth numbered 1, 16, 17 and 32 were 
extracted.  In March 1987, teeth numbered 3 and 31 were noted to 
have caries, and these teeth subsequently received fillings in 
May 1987.  In April 1994, teeth numbered 14 and 15 were noted to 
have either caries or fillings.  In September 1996, tooth 
numbered 20 was noted to have caries and was subsequently filled 
in December 1996.  

Regarding the gums, the Veteran was noted to have periodontitis 
in November 1992.  Mild to moderate periodontitis was noted in 
December 1993 and moderate to severe generalized periodontitis in 
August 1996.  Periodontal surgery was performed in April 1997.  

The record also indicates that the Veteran appears to have 
received civilian periodontal dental treatment from December 1998 
to March 2004.

An August 2002 retirement dental examination indicates the 
Veteran received a type II dental examination within 180 days of 
separation but that all treatment was not provided. 

At his November 2006 hearing, the Veteran testified that he was 
treated for chronic periodontitis during service.  He also 
reported having some root canals and crowns in service due to 
being hit in the jaw a few times during martial arts training.   
He did not receive any VA dental treatment after being discharged 
from service or recall being notified that he had 90 days from 
separation to complete his dental work.

It is noted that the Veteran was not a prisoner of war such that 
38 C.F.R. § 17.161(d)(e) is not applicable to his claim.  Nor is 
it shown that the Veteran has indicated that his dental disorder 
is aggravating a service connected disability, consequently 38 
C.F.R. § 17.161(g) is not applicable to his claim.  

In addition, the Veteran's service connected disabilities are not 
rated as 100 percent disabling by schedular evaluation, he is not 
rated as 100 percent disabled due to individual unemployability, 
nor is he a Chapter 31 vocational rehabilitation trainee, 
consequently 38 C.F.R. § 17.161(h)(i) are not applicable to his 
claim.

With regard to service connection for compensation purposes, as 
noted, under current VA regulations, compensation is only 
available for certain types of dental and oral conditions listed 
under 38 C.F.R. § 4.150, such as impairment of the mandible, loss 
of a portion of the ramus, and loss of a portion of the maxilla.  
Compensation is available for loss of teeth only if the loss is 
due to loss of substance of body of maxilla or mandible.  

Such loss is not shown in service records nor does he have any of 
the other dental disorders listed under 38 C.F.R. § 4.150.  
Accordingly, there is no basis for awarding service connection 
for compensation purposes.

The Veteran is also not entitled to service connection for 
treatment purposes pursuant to 38 C.F.R. § 17.161(c), Class 
II(a).  That section provides that for those having a service-
connected noncompensable dental condition or disability 
adjudicated as resulting from combat wounds or service trauma may 
be authorized any treatment indicated as reasonably necessary for 
the correction of such service-connected noncompensable condition 
or disability.  

A careful review of the record shows that the Veteran did not 
sustain any dental trauma or injury in service.  Although a 
September 1985 notation indicates an abscess was drained and a 
root canal was performed to tooth numbered 4, there is no showing 
to support his statement that he had had dental trauma.  

The Veteran's statements and testimony in this regard are too 
vague as to when he suffered the dental trauma and to which teeth 
were affected during service.  

Further, on a July 2005 VA examination in connection with another 
disability, the Veteran reported that he had martial arts 
training in 2002, which did not coincide with the timing of the 
abscess and root canal of tooth numbered 4.  Hence, there is no 
competent or credible evidence that there was dental trauma to 
tooth numbered 4.

Teeth numbered 4, 11, 14 and 20 were normal at enlistment; 
however, tooth numbered 4 developed an abscess and underwent a 
root canal and teeth numbered 11, 14 and 20 developed caries and 
were filled after 180 days or more of service.  Therefore, they 
are found to be service-connected noncompensable conditions.  
38 C.F.R. § 3.381(d)(1).

Teeth numbered 3, 15, and 31 were already filled at enlistment, 
but the fillings were replaced after 180 days or more of service.  
Thus, they are found to be service-connected noncompensable 
conditions.  38 C.F.R. § 3.381(d)(2).

The Board finds that evidence showing the Veteran had 
periodontitis is service and received periodontal treatment over 
the courses of years while in service is sufficient to establish 
that the disease was chronic rather than acute.  Under the 
circumstance, periodontitis is found to be a service-connected 
noncompensabale condition.  

The service examination reports indicate tooth numbered 13 was 
missing and that teeth numbered 1, 16, 17 and 32 were impacted at 
the time of enlistment.  The impacted teeth were subsequently 
extracted; however, the record does not show that this was due to 
additional pathology or disease that developed after 180 days or 
more of active service.  Under these circumstances, these teeth 
will not be considered service connected for treatment purposes.  
38 C.F.R. § 3.381(d)(6) and (e)(4).  

Those having a service-connected noncompensable dental condition 
or disability shown to have been in existence at the time of 
discharge or release from active service after September 30, 1981 
may be authorized any treatment indicated as reasonably necessary 
for the one-time correction of the service-connected 
noncompensable condition, but only if: (A) They served on active 
duty during the Persian Gulf War and were discharged or released, 
under conditions other than dishonorable, from a period of active 
military, naval, or air service of not less than 90 days, or they 
were discharged or released under conditions other than 
dishonorable, from any other period of active military, naval, or 
air service of not less than 180 days; (B) Application for 
treatment is made within 180 days after such discharge or 
release; (C) The certificate of discharge or release does not 
bear a certification that the Veteran was provided, within the 
90-day period immediately before such discharge or release, a 
complete dental examination (including dental X-rays) and all 
appropriate dental treatment indicated by the examination to be 
needed; and, (D) VA dental examination is completed within six 
months after discharge or release, unless delayed through no 
fault of the Veteran.  38 C.F.R. § 17.161(b)(1) (2009).

38 U.S.C.A. § 1712(a)(2) provides that a veteran who is to be 
released from service shall be given a written explanation of the 
eligibility requirements for VA outpatient dental treatment.  The 
explanation shall be signed by the service member, or shall 
include a certification that the member refused to sign.  

If there is no certification of record, the time limit for 
application is not considered to have begun and the completion of 
VA dental examination has been delayed through no fault of the 
Veteran.  See Mays v. Brown, 5 Vet. App. 302, 306 (1993).

In this case, there is conflicting evidence as to whether he 
received a dental examination and complete treatment within the 
90 day period immediately before his discharge from service.  His 
DD Form 214 indicates that such services were provided, but his 
retirement examination specifically stated that an examination 
was provided within 180 days and that all dental treatment was 
not provided.  

Accordingly, in resolving all reasonable doubt in the Veteran's 
favor, the Board finds that the Veteran did not receive the 
indicated dental treatment.

The record also shows that the veteran first applied for service 
connection for a dental disability in March 2004, which was 
within the 180 days following his discharge from service.  

Additionally, a VA dental examination was not completed within 
six months after discharge.  A review of the record also does not 
reveal any evidence showing that the Veteran signed a 
certification that he was given a written explanation of the 
eligibility requirements for VA outpatient dental treatment.  

Although a VA dental examination was not completed within six 
months of discharge, he is found eligible for VA dental treatment 
on a one-time completion basis.   

Accordingly, and resolving all reasonable doubt in the Veteran's 
favor (see 38 U.S.C.A. § 5107(b) and 38 C.F.R. § 3.102), the 
Board finds that eligibility for VA outpatient dental (Class II) 
treatment, on a one-time completion basis, is established for 
teeth numbered 3, 4, 11, 14, 15, 20, and 30.  See 38 C.F.R. § 
17.161(b)(1); Mays v. Brown, supra.




ORDER

Service connection for right hip bursitis is granted.

Service connection for genital herpes is granted.

Service connection for dental disability for compensation 
purposes is denied.

Service connection for dental disability for teeth numbered 3, 4, 
11, 14, 15, 20 and 31, solely for the purpose of obtaining VA 
outpatient dental treatment on a one-time completion basis is 
granted.



REMAND

In light of the complaints of left ankle pain noted in service 
and a VA examiner's diagnosis of ankle instability, an 
examination is needed to determine whether the Veteran has 
current disability that had its onset in service.

Similarly, the Veteran was treated in for syringoma in service.  
Although they were removed at the time, the Veteran testified 
that they had returned.  Since the July 2004 general medical VA 
examination did not specifically address syringoma, an 
examination is warranted to determine the nature and likely 
etiology of the claimed condition. 

The VA examination is July 2004 did not adequately address the 
Veteran's service-connected low back and left knee disabilities 
to facilitate rating in terms of the applicable criteria.   

In November 2006, the Veteran stated that the records referable 
to additional private treatment for his sinusitis are not on file 
for review.  All pertinent treatment records should be obtained.

The RO should also seek to secure any outstanding treatment 
records related to the other matters being remanded.

The last VA examination afforded the Veteran regarding his 
sinusitis was 4 years ago.  Coupled with the absence of treatment 
records during this period, the record is unclear as to the level 
of current disability.  VA's duty to assist a veteran includes 
providing a thorough and contemporaneous examination when the 
record does not adequately reveal the current state of the 
veteran's disability.  Green v. Derwinski, 1 Vet. App. 121 
(1991); see also Francisco v. Brown, 7 Vet.App. 55 (1994) 
("present level of disability is of primary concern" for 
increased-rating claims).

Accordingly, these remaining matter are REMANDED to the RO for 
the following action:

1.  The RO should take appropriate steps to 
contact the Veteran in order to obtain any 
outstanding treatment records referable to 
his service-connected lumbar spine 
disability, left knee disability, and 
sinusitis and the claimed left ankle 
instability and syringoma.  

Based on his response, the RO should 
attempt to procure copies of all records 
from any identified treatment source that 
are not presently on file.  The Veteran 
also should be informed that he may submit 
medical evidence to support his claims.  

2.  Then, the RO should schedule the 
Veteran for a VA examination to determine 
the severity of the service-connected low 
back and left knee disabilities and nature 
and likely etiology of the claimed left 
ankle disorder.  

The claims folder should be made available 
to the examiner for review and all findings 
should be reported in detail.  

Regarding the service-connected lumbar and 
left knee disabilities, all indicated 
testing and studies to determine the 
current severity of these disabilities 
should be performed and must include 
thorough range of motions tests.  The 
examiner should also determine if there are 
related neurological manifestations due to 
lumbar disc disease and identify such 
findings, if present.  

Regarding the left ankle, the examiner 
should opine whether it is at least as 
likely as not (50 percent or greater 
probability) that the Veteran has a current 
left ankle disability that is related to an 
incident of his service to include the 
recorded complaints of ankle pain and 
diagnosis of ankle sprain noted therein.  
The rationale for the opinion must be 
provided.

4.  The RO also should schedule the Veteran 
for a VA examination to determine to 
severity of his service-connected 
sinusitis.  The claims folder should be 
made available to the examiner for review 
and all findings should be reported in 
detail.  

All criteria necessary to evaluate this 
disability must be addressed including the 
presence or absence of osteomyelitis or if 
there is near constant sinusitis.  The 
examiner should also note the surgical 
history associated with the sinusitis.

5.  Finally, the RO should schedule the 
Veteran for a VA examination to determine 
nature and the likely etiology of the 
claimed syringoma.  The claims file must be 
made available for the examiner to review.  

The examiners should elicit from the 
Veteran and record a complete clinical 
history referable to the claimed condition.  

Based on a review of the claims file and 
examination of the Veteran, the examiner 
should determine if there has been a 
recurrence of the syringoma since service.  
If so, the examiner should opine whether it 
is at least as likely as not (50 percent or 
greater probability) that the Veteran has a 
current disability due to syringoma that 
was had its clinical onset during service.  
The examiner must provide the rationale for 
the opinion.

If an opinion cannot be made without resort 
to speculation, the examiner must state so 
and clearly indicate whether this 
conclusion was based on full consideration 
of all the assembled data and evidence, and 
explain the basis for why an opinion would 
be speculative.

4.  Following completion of all indicated 
development, the RO should readjudicate the 
issues remaining on appeal in light of all 
the evidence of record.  If any benefit 
sought on appeal remains denied, then a 
Supplemental Statement of the Case should 
be furnished to the Veteran and his 
representative who should be afforded a 
reasonable opportunity for response.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge,
Board of Veterans' Appeals


 Department of Veterans Affairs


